PER CURIAM.
Having considered appellant’s response to the show cause order dated February 3, 2000, we dismiss this appeal for lack of jurisdiction. Because the Final Summary Judgment of which appellant seeks review merely grants a motion and does not actually determine liability, the order is not appealable pursuant to Florida Rule of Appellate Procedure 9.130(a) (3)(C) (iv). See Knight v. Nelson, 574 So.2d 1124, 1125 (Fla. 4th DCA 1991). And the Order on Plaintiffs Motion for Attorney’s Fees and Costs is also not an appealable order. See Winkelman v. Toll, 632 So.2d 130 (Fla. 4th DCA 1994).
DISMISSED.
JOANOS, ALLEN and KAHN, JJ., CONCUR.